Title: From George Washington to John Hancock, 1 March 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morristown March 1st 1777.

I was this Evening honoured with your favor of the 23d Ulto accompanied by sundry proceedings of Congress. Those respecting Genl Lee and which prescribe the treatment of Lt Colo. Campbell and the Five Hessian Feild Officers, are the Cause of this Letter.
Though I sincerely commiserate the misfortunes of Genl Lee, & feel much for his present, unhappy situation, yet with all possible deference to the Opinion of Congress, I fear that these Resolutions would not have the desired effect—are founded in impolicy, and will, if adhered to, produce consequences of an extensive, and melancholy nature.
Retaliation is certainly just & sometimes necessary even where attended with the severest penalties; But when the Evils which may and must result from it, exceed those intended to be redressed, prudence and policy require that it should be avoided.
Having premised thus much, I beg leave to examine the Justice and expediency of it in the instances now before us.
From the best information I have been able to obtain, Genl Lee’s usage has not been so disgracefull & dishonourable, as to authorize the treatment decreed to those Gentlemen, was it not prohibited by many other important considerations. His Confinement, I beleive, has been more rigorous than has been generally experienced by the rest of our Officers, or those of the Enemy who have been in our possession; but if the reports be true, received on that Head, he has been provided with a decent Apartment, and with most things necessary to render him comfortable. This is not the case with One of the Officers comprehended in the Resolves, if his Letter, of which a Copy is transmitted, deserves your credit. here retaliation seems to have been prematurely begun, or to speak with more propriety, Severities have been and are exercising towards Colo. Campbell, not justified by any that Genl Lee has yet received.
In point of policy, under the present situation of our Affairs, this Doctrine cannot be supported. The Ballance of prisoners is greatly against us, and a general regard to the happiness of the whole should

mark our conduct. Can we immagine that our Enemies will not mete the same punishments—the same indignities—the same cruelties to those belonging to us in their possession, that we impose on theirs in our power? Why should we suppose them to possess more Humanity than we have ourselves—Or why should an ineffectual attempt to releive the distresses of One brave unfortunate Man, involve many more in the same calamities. However disagreable the fact may be, the Enemy at this time have in their power and subject to their call, near Three hundred Officers belonging to the Army of the United States. In this number there are some of high rank, and the most of them are Men of bravery and of merit. The Quota of theirs in our hands, bears no proportion, being not more than Fifty at most. Under these circumstances we should certainly do no Act, to draw upon the Gentlemen belonging to us, & who have already suffered a long captivity, greater punishments than they have and now experience. If we should, what will their feelings be and those of their numerous & extensive Connections. Suppose the treatment prescribed for the Hessians should be pursued, will it not establish what the Enemy have been aiming to effect by every Artifice & the grossest misrepresentations? I mean an Opinion of our Enmity towards them, & of the cruel conduct they experience, when they fall into our Hands, A prejudice which we on our part have heretofore thought it politic to suppress, and to root out by every act of lenity and of kindness. It certainly will. The Hessians would hear of the punishment with all the circumstances of heightened exaggeration—would feel the injury without investigating the cause, or reasoning upon the justice or necessity of it. The mischeifs which may & must innevitably flow from the execution of the Resolves, appear to be endless & innumerable. On my own part I have been much embarrassed on the Subject of Exchanges already. Applications are daily made by both Friends & Enemies to compleat them as far as circumstances of Number & Rank will apply. Some of the former have complaind that a discrimination is about to be adopted perhaps injurious to their reputation, and certainly depriving them of their right of exchange in due course, as established upon the principles of Equality proposed last year—acceded to by both parties—& now subsisting. The latter charge me with a breach of faith and call upon me to perform the Agreement. Many more Objections might be subjoined were they material; I shall only observe, that the present State of our Army, if it deserves that name, will not authorize the language of retaliation or the Stile of menace. This will be conceded by all who know, that the whole of our force, is weak & trifling and composed of Militia (a very few regular Troops excepted) whose service is on the Eve of expiring.
There are several Other matters which might be mentioned upon

this Subject, would time and Opportunity permit, but as they will not, I beg leave to refer you to Colo. Walker who will deliver this and give satisfaction to any inquiries that may be deemed necessary. persuading myself that Congress will indulge the liberty I have taken upon this occasion, I have only to wish for the result of their deliberations after they have reconsidered the Resolves, and to assure them that I have the Honor to be with every sentiment of respect their Most Obedt Servt

Go: Washington

